Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 1 of 13



                             UNITED STATESDIjTRICT COURT
                            SOUTH ERN DISTRICT OF FLORIDA
                                       M IAM ID IVISIO N

                                 C ASE N O .1:19-cv-21725-JLK

  JAVIER OARCIA-BENGOCHEA,

         Plaintiff,



  CARNIVAL CORPOM TION d/b/a
  CA M IV A L CRUISE LIN E,

         Defendant.


        ORDER DENYING CARNIVAL CORPORATION 'S M OTION TO DISM ISS

         THISMATTE: isbeföretiaeCoul'tonDe?endantCainivalCorporqtion'sMosiont:
  Dismiss,filedM ay3t,2019(DE 14).TheCourthasalsoconsideredPlaintiffsRespqnsein
  Opposition(DE 24),andCarnival'sReplyBrief(DE 27).lnaddition,theCourtheardpral
  argum enton the M otion on July 31,2019.

                                       1. BA CK G R O U ND

  A.     The H elm s-Burton A çt

         On M arch 12,1996,Congrçsspassed thy Cuban Liberty and Dem oèraticSolidarity

  (LIBERTAD)Actof1996,22U.S.C.jj6021-6091,commonlyreferredtoastheçdl-lelms-
  Burton A ct.'' In addition to strengthening internationalsanctions againstthe Cuban G overnm ent,
                                                    '                                         .
                       ,
  underHelm s-Burton,Congresssoughtto tsprotectUnitrd Statrsnationalsagainstcontiscatory

  takingsandthewrongfultrafsckinginpropertyconfiscatedbytheCastroregime.''22U.S.C.j
  6022(6).'AccordingtoCongresj'sfindings,Csstrafficking'incontiscatedpropertyjtovidesbadly
  needed financiàlbeneft ...to the Cuban Governm entand thus underm inesthe foreign policy of
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 2 of 13



     theUnitedStates,''includingttprotectging)claimsofUnited Statesnationalswhohadproperty
                                                               l
                                 '
                         .

     wrongfully confiscatedbytheCubanGovernment.''Id j6081(6)(B).tç'l-o
                                                                      j
                                                                        detertrafficking.y''
                                                                                           '


     Congressfoundthatththevictimsofthesecontiscationsshouldbeendowed withajùdicial
     remedy in thécourtsoftheUnited Statesthatwould deny traffickersany profitsfrom

     economicallyexploitingCastro'swrongfulseizures.''Id j6081(11).
                                                       '                                              .
                  .

            Tothatçnd,dongresscreatedaprivatezightofaction againstanyperson who Estraf/cs''
                                                           .




     incontiscatedCubanpropel-ty. Seeid.j6082(a)(1)(A);id jd023(13)(A)(definingûstraffics'').
     Specifically,underTitle1IIoftheAct,llany person that...trafficsin property which was

     confiscated by theCuban Governm enton orafterJanuary 1,1959,shallbe liableto any United      '
                                                                                             '
                                                                                     ,


     Statesnationalwhoownstheclaim tosuchpropertyformgneydamages.''Id j6082(a)(1)(A).1
            Shortly aflerHelm s-Burton waspassed,however,thePresidentinvoked TitleIIl'swaiver
                             k       f
 '
     provision,andt'TitleIl1hassince been waived every six months,...and hasnevereffectively

     beenapplied.''OdebrechtConst,Inc.v.Prasad,876F.Supp.2d 1305,1312(S.D.Fla.2012).
     Thatchangedon Alril17,2019,whentheU.S.DepartmentofStatearmouncedthatthefederàl
     governm ent(Ew illno longer suspend Title 111.'' See U .S.D epartm entofState,Se'
                                                                                     cretary ofState

     M ichaelR.PompeorsRemarkstothePress(Apr.17,2019),https://-             .state.gov/remarks-to-
     the-press-l1/.Asaresult,TitleI1IbecameeffectiveforthefirsttimeonM ay2,/2019(which
     Carnivaldoesnotdispute).
     B.     This C ase
                                         .                                      %


            Thatsameday,PlaintiffJavierGarcia-Bengochea fledthis(itraffcking''action under

     H elm s-Burton. Plaintiffallegesthathe isthe Strightfulow nerofan 82.5% interestin certain


     1TheActliststheamountofmoneydamagesavailableunderTitleI1tasthegreaterof:(a)the
     am ountcertified by the Foreign Claim s Settlem entCom m ission underthe InternationalClaim s
     SettlémentActof1949,(b)theamountdetelnninedbyaspecialmasterpursuanttoj6083(a)(2),
     or(c)thefairmarketvqlueoftheproperty.Teeid.j6082(a)(1)(A)(i).
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 3 of 13



  com mercialwaterfrontrealpropely in thePortofSantiago deCuba.''seecompl.!6,DE 1.
                                                                                 2
  TheComplaintallegesihatin October1960,t'thecommunistCubanGovernmentna'tionalized,
                       ,'       w



  expropriated,andseizedownershipandcontmloftheSubjectProperty.''Id.!!7-8.Atthe
  time,thepropertywasownedandoperatedbyaCubancoporationnamedLaM aritima,S.X.,
  which wàsalsonationalized by theCuban Governm entin 1960.1d.,Ex.A. Plaintiffclaimsthat
                                                                                                        '
  CarnivalSttrafficked''in theconfiscatedproperty when itSdcom menced,conducted,andprom oted ,

  itstommercialcruiselinebusinesstoCubausingtheSubjeciPropertybyregularlyembarking
  anddisembarkingitspassengersontheSubjectProperty.''Id.! 12.Plaintiffthereforeseeks
  m oney dam agesagainstCarnivalpursuantto Title I1I ofH elm s-Burton.

  C.     C arnival'sM otion to D ism iss

         On M ay 30,d'2019,Carnivalm oved to dism issPlaintiff'sComplaintforfailureto'state a      ,



  claim .SeeM ot.D'
                  ism iss,DE 14. Cnrnivalm akesthreeargum entsin supportofdism issal.First,

  Carnivalclaim sthis qction is ban-ed by the Eclawfultravel''exception to Citrafficking.'''See id.at

  12(citing j6023(13)(B)(iii)).AccordingtoCarnival,SsgtlopleadtraffickingundertheAct,itis
  notenough topleadthatadefendantwasusing confiscated Cuban property,''butrather,:$a        .

                                                       '
                        .
  plaintiffm ustgo aqstepfurtherandplead...thattheuseofthepropertywasnoti
                                                                        ncident(or
  necessaryqtolawfultravel.''f#. BecausePlaintiffdoesnotpleadthesefacts(andbecause
  Calmivalclaim sitsuse ofthe docksw asboth incidentand necessary to lawf'ultravelin any

  event),CarnivalarguesthattheComplaintshouldbedismissedwithprej
                                                               'udice.Seeftfat13,19.
         Second,CarnivalarguesthatPlaintiffallegesin conclusory fashion thatheistheGcrightf'
                                                                                           ul

  ow ner''ofthe claim tp the property,w hich Carnivalcontends i
                       .
                                                              s tçunderm ined by the docum ents
                                                              k



  2A ccording to the Com plaint, 32.5% ofPlaintiff's ownership interestisbased upon a certified
  claim issued by the Foreign Claim s Settlem entCom m ission,which is attached as an ekhibitto
  theComplaint.fJ.!10,Ex.A.TheitremainingportionofPlaintiffsinterestintheSubject
  Propertyisbaseduponanuncertifiedclaim.''f#.! 11.
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 4 of 13



  Plaintiffattached tohi$own Complaint.''Id.at19. Speqifically,Carnivalnotesthàtthecertified
                                                      '
                       .


  claim /attachedtotheComplaintltisnotin (Plaintiff'sjownname,''butStwasownedbyAlbe14J.
  Pan-eno,''anon-paity tothislitigation.J#.

         ThirdsCarnivalarguesthateven ifPlaintiffdid acquire ownership ofParreno'scertified

  claim ,Plaintiffstilldoesnotowna Esdirectinterest''in theconfiscated property becauset'the

  claim concernsstock ingLaM aritimaq,whichinturnownedthedocks.''Id at17.InCalmival's
  view,thisrequiresdismissalbecause,Stlaqsamatterofcoporatelaw,Plaintiffdoesnotowna
  claim to thedocksthemselves.'' Id.at18.And becguseLa V aritimaftisnotaU nited States
  nationalcapableofbringing aHelm s-Burton claim ,''CarpivalsaysPlaintiffcannotsavehiscase

  by attem pting to bring the action on behalfofthe com pany. 1d

  D.     Plaintiff'sR esponse
           .




         OnJune24,2019,PlaintifffiledhisResponsetotheM otiontoDismiss.SeeP1.'skesp.,
  DE 24. Astqtrafficking,PlaintiffarguesthattheCtlawfultravel''exception isan affirmative

  defense to liability underthe Actand therefore need notbe refm ed ornegated in the Com plaint

  to statea claim. See id.at5. PlaintiffcontendsthattheComplaintadequately allegesCarnival

  traffcked w ithin the m eaning ofH elm s-Burton by using the docks foritscom m ercialcnlise line

  business. See id.at4.

         W ith respbcttb Carnival'sargum entson Plaintiffsownership ofa claim totheproperty,

  PlaintiffsprincipalresponseisthatCarnivalCtcontlatesgjanownershipinterestinthe
  confiscatedprtw cr/y w ith ownership ofa claim to such property.'' f#.at 17. A ccording to

  Plaintiff,because Congressçsused iclearand unam biguouslanguage'to denpteitsclaim-spezific

  view ofTitle 111,''a plaintiffneed only allege tcow nership ofa claim ,''notow nership ofthe

  jropertyitself.1d.Andhere,Plaintiffargues,thefourcornersoftheComplaintsufticiently
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 5 of 13



  al1egethathJownsaclaim toan 82.5% interestintheproperty.Seeid at23.Finally,Plaiqtiff
  arguesthatdismissalisnotwarrantedjustbecausehiscertifiedclaim isto stockihtheCuban
  corporation thatowned and operatedthedockswhen thèy wereconfiscated.
                                    Il. LEG A L STAN DA R D

         To survive a m otion to dism iss,a com plaintm ustinclude Gtenough factsto state a claim

  toreliefthatisplausibleonitsface.''BellAtl.Corp.v.Twolnbly,550U.S.544,570(20û7).A
  Stclaim hasfacialplausibility when theplaintiffpleadsfactualcontehtthatallowsthecoylrtto

  draw thereasonableinferencethatthedefendantisliableforthemisconductalleged.''Ashcro?
  v.Iqbal,556U.S.662,678(2009).Inrulingonamotion todismiss,thecouh mustacceptthe
  factualallegationsinthecomplaintastrueand construethem inthelightmostfavorabletotlte

  plaintif
         .f.SeeAdinofev.UnLtedTechs.Corp.,768F.3d 1161r1169(11th Cir.2014).
                                         111.DISCUSSION
  A.     PlaintiffN eed N ot'N egate the Law fulTravelD efense in the C om plaintto State a
         T rafficlking C laim U nderH elm s-Burton

         Asaninitialrgatter,theCourtdisagreeswitl'
                                                 kCarnival'sargumentthattheComplaint           .




  shouldbedismissedbecausePlaintiffdidnotpleadarotmdthelawfultraveldefense.ltgA.
                                                                               jn
  affirm ativedefenseisonethatadmitsto the complaiht,butavoidsliability,wholly orpartly,by

  new allegationsofexcuse,justification,orothernegatingmatters.''.VP Props.(f Devs.,LLLP v.
  Teneca s'
          p ccïtz//.pIhs.Co.,645F.App'x912,916(11th Cir.2016)(internalquotationmarksand
                                     k
  citationomitted).Thebtlrdenofestablishinganaffirmativedefenserestswiththedefendant--s
  the ltone who claim s itsbenefits.'' M çacham v.K nollsA tom ic Pow erLab.,554 U .S.84,93

  (2008).ls-l-hetoucistonefordeterminingtheburdenofprooftmderastatutorycauseofactionis
  the statute itself.'' Thom asv.G eorge,H artz,Lundeen,Fulm er,Johnstone,K ing,and Stevens,

                                              W hiletheûtordinarydefaultrulegisqthatplaintiffs
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 6 of 13


                   .      .                                                            >'
  beartheriskoffailingtoprovetheirclaims,''theburden isproperlyplaceéonthedefendant
  when certain issuesGdcap fairly becharacterized asafsrm ativedefensesorexemptions.''fJ. For

  instance,whenastatuteS'exemptgsqothenviseilleg
                                               'alconductbyreferençetoaf'
                                                                        urtheritem of
  proof,''thisstrongly suggeststhatCongressintended to creàtean affirmativçdefense. See

  M eacham,554 U .S.at93.

           Based on thetextarfd structureofHelm s-Burtoh,theCourtholdsthatthelawfultravel

  exception isan aflirmativedefenseto traffickingthatm ustbeestablishedby Carnival,not
                                   ' .
   ,

  negated by Plaintiff.Asnotéd above,Helm s-Burton createsacauseofaction againstany person

  who-vafucs''inconuscatedcubanyropèrty.seej
               .
                                           '608j(a)(1)(A).'rheAc'
                                                                tdefines-'trafucs',
                                                                         .
                                                                                            '




  asfollow s:

           (A)Asusediri,subchapter111,andexceptasprovidedin subparagraph'(.
                                                                          B),a
           person ûtraffics'in confiscatedproperty ifthatperson knowingly and
           intentionally--

                        (i)sells,trapsfers?distributes,disprnses,brokers,manages,orotherwisé
                        disposes ofconfscated property,orpurchases,leases,receives,possesses,
                        obtains controlof,m anages,uses,orotherwise acquires orholds an intefestin
                        cdnfiscated property,
                                           ,                                     %,


                        (ii)engagesinacommerçialactivityusingorotherwisebenefkingfrom
                       > cpnfiscated property,or

                        (iii)causes,directs,participatesin,orprofitsfrom,trafficking(asdescribedin
                        clause(i)or(ii))byanotherperson,orotherwiseengagesintrafficking(as
                        dçscriàèdinclause.ti)or(ii))throughanotherperson,....
       .   .                                                                     1 .
                                     .

  X.j6O23(13)(A).TheplArateCtexcep.tasprovidedinsubparagraph (B)''is
                                                                   vwherethelawful
  travelprovision comesin.Undersubparagraph(B),traffickingGtdoesnotincludetransactions
  andusesofproperty incidentto lawf'ultravelto Cuba,to theextentthatsuch transactionsarèd

  ugesofpropertyarenecessarytotheconductofsucotravel. 1 .j
           Byusi
               lngthephrase16exceptasprovidedin subparagraph(B)''immediately befom
  describingtheconductthatconstitutestraffcking,Congressexpressed a clearlntentto m akethe

                                                          6
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 7 of 13



  travelprovision an exception to unlawfultrafficking. M oreover,becausethisstatutory exception

  requiresproofofnew facts(i.e.,conductthatwasltincident''and(ûnecessary''toSElawfultravel'')
  itfitsthem old ofatraditionalaffirm ativedefendethatraisesStnew allegationsofexcuse,

  justification,orothernegatingmatters.''VP Props.& Devs.,LLLP,645F.App'xat916.3
         W hile Cam ivalattem ptsto analogize to case law interpreting the Driver'sPrivacy

  ProtectionAct(CIDPPA'')andtheFairDebtCollectionPracticesAct(ITDCPA''),theCoul'tis
  notpersuaded. Carniyalreliesprimarily on theEleventh Circuit'sdecision in Thomas,525F.3d

  at1112. SeeReply at5-6. In thatcase,the courtheld thatthe DPPA required theplaintiffto

  show thathispersonalinform ation w asobtained S'fora purpose notperm itted''by the statute,

  rejectingtheplaintiff'sargumentthatthe(l
                                         permissibleuseslisted Einthestatutejf'
                                                                              unctionas
  statutory exceptions''and should beviewed asaffrm ativedefenses. Thomas,525 F.3d at1112.

  ButtheDPPA isunique,becauseeven though itprohibitsobtaining adriver'spersonal

  inform ation Ctfora purpose notperm itted,''the statute only describesthe purposesthatare

  perm itted. See id.at1110-12. A s such,the Eleventh Circuitconcluded,a plaintiffm ust

  establish anegativeby showingthatthedefendant'spup osewasnotam ongthoseperm itted by

  thestatute.Seeftf By contrast,theHelm s-Burton Actexplainsexactly whatdoesand doesnot

  constituteunlawf'ultrafficking.Comparej6023(13)(A)with 56023(13)(B).Thus,unlikethe
  DPPA,Helm s-Burton fiam esthetravelprovision asan exception to otherwiseuniawfulconduct,

  notaslawf'ulconductthatm ustbenegated by theplaintiffto stateaclaim ,.



  3Carnivalrelieson the legislative history to slpggestthatCongressintended otherwise, butthe
  legislative history actually cutsagainstCalmival'sargum ent. Carnivalrelies on language from
  the Com m ittee Reportstating thatthe law fultravelprovision w as intended to Clrem ove any
  liabilityforanyactivitiesrelatedtolawf'
                                        ultravel.''SeeM ot.Dismissat18(quoting 142 CONG.
  llsc.1- 11645-02at1-11656)(bracketsandellipsesomitted).Buttoremoveliabilitypresupposes
  thatliability w ould otherw ise existabsentthe exception. Thus,the legislative history cited by
  Carnivalonly reinforces the conclusion thatthis is an affirm ative defense.
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 8 of 13



         In addi'
                tion, CarnivalattemptstoanalogizetotheFDCPA,andreliesonBenjaminv.
                  '

  CitiM ortgage,Inc.,No.12-62291,2013W L 1891284,at#3(S.D.Fla.M ay 6,2013)(findinj
  thattheplaintifffailedto plead thatthedefendantwasaCddebtcollector''tm dertheFDCPA

  becausethestatuteexcludescertainpel'sonsfrom thedefinitionofttdelk collector''andthe
  complaintdidnotallegefactsnegatingthatexclusion).ButCarnivalcitesnoEleventhCircuit
  casesinterpretingtheFDCPA inthismanner,andtheCourtfindsBenjaminunpersuasiveonthis
  pointbecausethecourtdid notexplain itsreasoningforplacingtheburden on theplaintiffto

  negate an'exclusion to (tdebtcollector''status.
                                       :

         N or isthe Courtpersuaded by Carnival's argum entthatdism issalis appropriate because

  the lawf'
          ultraveldefense islûapparenton the face''ofthe Com plaint. See Reply at9. U nderRule

  l2(b)(6),acbmplaintmay bedismissedbasedon anaffirmativedefenseonlywherethedefense
  tsclearlyappearsonthefaceofthecomplainta''SeeQuillerv.BarclaysAmerican/crediqInc.,
  727F.2d 1067,1069(11thCir.1984),aff'dandreinstatedonrehk,764F.2d 1400(11th Cir.
  1985)(enbanc).Thisoccurswhenacomplaintincludesicmatlersofavoidahcethatprecludethe
  pleader'sability to recoverr''id ,orwhen tstheallegationsin th
                                                               , ecom plaiptsufficeto establish

  (theqground''forthedefense,Jonesv,Bock,549U.S.199,21?(2007).Thisisnotsuchacase.
  Theallegationsin the Com plaintdo noton theirfaceindicate much lessestablish that

  Carnival'suseoftheèockswasdtincident''andûtnecessary''totclawf'ultravel''t: Cuba.lndeed,
  Carnival'safgumentregarding thelawfulnessofitstravelto Cubarestson a docum entwholly

  outsidethefourcornersoftheComjlaint:alicensepurportedlyissuedbytheOfficeofForeign
  AssetsControlauthorizingçom mon can-iersto engagein such selwices.SeeM ot.D ism issat13-

  15.Assuch,thelawfultraveldefense8annotform thebasisfordismissalunderRuie12(b)(6).4

  4 Carnivalgoeson to argue thatitsuse ofthe docks wasnecessary to law fultravel, claim ing that
  Ssnecessary''should be constl-ued to sim ply m ean (sim portant,helpful,orappropriate,''ratherthan

                                                    8
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 9 of 13


 '

     B.     PlaintiffSufficiently AllegesOw nership ofthe Claim to theProperty
            TheHelm svBurton Actalso requirestheplaintiffto show thatheisownstheclaim ''tothe

     confiscatedlroperty.Sèej6082(a)(1)(A).InitsMotiontoDismiss,Carnivalarguestl/tthe
                                         !                                    .


     Complaintisfatally tlawed becqusethecertified claim attachedtp the Complainlisnotin

     Plaintiff'sname,andthereareno allekationsshowing thatPlaintiffownsthatclaim .
            The Courtrespectfully disagrees.TheComplaintadequately allegesthatPlaintiffowns
     an 82.5% interestin the Santiago docks,that32.5% ofthatinterestisbased upon the certified

     claim attached totheCqmplaint,and thattheremaining poMion ofPlaintiff sinterestishased
     uponanuncertifiedctaim.SeeCompl.!!10-11.In anyevent,Plaintiffsownershipofthe
     claim involvesfactualdeterminationsthatgo beyondthefourcornersofthe Complaint,as

     demonstrated by Carnivalattaciling apurported copy ofM r.Parreno'sprobated'willto show that

     Plaintiffdid lp tinherittheclaim .SeeM ot.Dism issat13,Ex..
                                                               A . Such factualdeterm inations

     are Stinappropriate in deciding a m otion tö dism iss.'' Twin C//z Fire Ins.Co.v.H artlnan,lsim ons

     & Wood LLP,609F.App'x 972,977(11thCir.2015).
            TheCourtalsodisagreeswith Calmival'sarglzmentthatPlaintiffsallejedownershipis
     contradicted by the certified claim attached to the Com plaint. ttW hen the exhibitsattachyd to the

     complaintcontradictthegeneraland conclusory allegationsofthepleading,theexhibitsgovern.''

     Renk oev.NationstarMortg.,LLC,822F.3d 1241,1245(11thCir.2016)(quoting.Grl n
     Indust,Inc.v.Irvin,496F,3d 1189,1206(11thCir.2007))(bracketsandintelmalquotation
     marksomitted).Butthisrulerequiresdispissalonly(iiftheexhibitsSplainlyshow'thatthe
     com plaint'sallegations are untrue by providing tspecitsc factualdetails'thatiforeclose recovery



     essentialorindis/ensable.f#.at15-19.GiventheCourt'sholdingthatthisisanaffirmative
     defense thatisnotproperly considered on a m otion to dism iss,the Coul'tneed notreach the
     m erits ofCam ival'sargum entatthisstage.                    '
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 10 of 13


 '

     asamatterof1aw.'''Id.(quotingGrffînIndust,Inc.,496F.3dat1205-06).Here,nothingin
     tkecertifiedclaim attachedtgtheComplaintplainlyshowsthatPlaintiffsallegationsaretuqrue          .
                                                          .                         i


     SeeCoppl.Ex,A,DE 1-1at12.Theclaim isdated Septem ber16,1970, leaying ampletim lfor

     Plaintiffto have acquired ownership ofthe claim from M r. Parreno(orhissuccessor)priorto

     bringingthisaction.W iiletheComplaintdoesnotexplainwhatoccurred between 1970and
     today,the Courtcannotusethissilenceto'assumethatPlaintiffdidnotacquiretheclaim during
       .




     thatjeriodorthatPlaintiff'sallegationsofownership,areuntrue.SeeFw /n cit.vFireIns.Co.,
                            .
                                         '                    .
                                                                                .




     6O9F Appixat977(C:Thecomplaint'ssilenceregaidingwhatmightormightnothavehappeùed
     between201) and2013didnotgivethedistrictcourtlicensetoassumethatTwin Cityhadfailed
     totakecertain actionsduringthatperiod.''l.s In anyevent,Plaintiffalsoallegesthataportion of
     hisinterestisbasedonanuncertsedclaim,whichisnotcontradictedbyanyexhibits.Thus,
     Plaintiffadequately allegesthathe owns a claim to the consscated property and those allegations

     are notforeclosed by thè exhibitto the Com plaint.

     C.     PlainfiffPlausibly Allegesa Claim to theConfiscated Property Based on Stock
            Ownership in La M aritim a

            Finally,underHelms-Burton,theplaintiffsclaim mustbeaclaim içtothe(conhscateq
     prtwer/y.''j6082(a)(1)(A)(emphasisadded).Citingthecorporate1aw principlethata
     corporation anditsstockholdersaregenerallytreated asseparate entities,Carnivalarguesthat


                f

     5Forthisreajon,Carnival'srelianceon Brown p South Florida Fishing Extreme,Inc.,N o.08-
                                                     .

     20678,2008W L 2597938,at*1(S.D.Fla.June27,2008)(Gold,J.),ismisplaced.Brownisa
     copyrightinfringem entcase w herethe plaintiffclaim ed to bé the ow ner ofcopyrighted m usic.
     Id at #2. In dism issipg the com plaint,the coul'
                                                     texplained thatdespite the plaintiffs conclusory
     allegation thathe ow n'ed the copyrights atissue, theexhibitstothecomplaint(andthecertificates
     ofregistration from theU.S.CopyrightOffice)establishedthatthecopyrightswereownedbyan
     entity nam ed Seriqus M usic,Inc.,notthe plaintiff. See ftf H ere,Plaintiffhasasserted sufficient
     factualallegations supporting his ow nership interest,and the certified claim attached to the
     Com plaintm' erely reflects thatM r.Parreno owned the claim in 1970 nottoday.


                                                    10
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 11 of 13



   Plaintiff'sclaim isnota(sclaim t6 the confiscated property''becauseitm erely ttconcernsstock in

   aCuban company,which in turn bwned thedocks.''M ot.Dism issat17.In otherwords,

   Carnivalcontendsth'
                     atthisaction mustbedism issed because,asam atterofcorporate law ,

   Plaintiffdoesnotown aCtdirectinterest''in theèonfiscated ptoperty.I6L pt 17-18.
                                                                           .




          The Courtisnotpersuaded. Based on the text,context,and purpose ofH elm s-Burton,

   Plaintiffplausibly allegesaclaim to theconfiscated propertybased on hisstock ownership in La
   V aritima.BegilmingF'iththetext,becausetheActdoesnotdefinetheterm çsclaim p''theCourt
   looksto the term 's ordinary m eaning atthetim e H èlm s-Burton'w aspassed. See Sumpter v.

   SeclpofLabor,76jF.3d1292,.1296(11thCir.2014).Basedoncontemporaryéictiohary .
                                                      .                            h

   definitions,Congresswouldhaveunderstood thataclailn to confscatedproperty issubstantially
                           ,t                                         %

   broaderthan adirectinterestin such property.See,e.g.,Webster'sNew World College

   Dictionary 257(3ded.1996)(definingtçclaim''ast$ademand forsomethingrightfully or
   allegedlydue''or:$arightortitletosomething''l;Merriam-Webster'sCollegiateDictionary 210
   (10th ed.1993)(definingSsclaim''has($ademandforsomethingdueorbelievedtobeduey''$1a
   righttosomething,''orttanassertionopentochallepge'').
          Similarly,thereisnoindication in thestàtute'stextthatCongressWaslegislating with

   colyorateformalitiesih m ind.lnstead,Congressused thebroadlyunderstood tenn Ctclaim ,''

   com bined with colloquiallanguage such astheCcrightfulqwners''and SGvictim softhese

   confiscations''inthecongressionalfindings,jj6081(8),(11).Thiscounselsagainstusing
   corporate1aw toconfineHelms-Burton.C/ DoleFoodCo.p!Patrickson,538U.S.468,475
                                                      '
                       .

   (2003)(applyingcol-porate1aw principlestoFor
                                              J
                                                eignSovereignlmmunitiesActbecause
   Congressused language such as(tshares''and ltseparate legalperson,''indicating thatCtcongress




                                                 11
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 12 of 13


          .                                          .q                                                      *
                                                                               y                             '
         had corporàteformalitiesin mind''and ttwasawarebfsettled principlesofcorporate1aw and                                 ,




         legislatrdwithinthatcontexf').
                   Thisbroaderreqding also com portswith basiccanonsofstatutory interpretatilm . One
                                         J                                                               .



'
         such canon isthatcotlrtjare(snotallowed to add orsubtractwordsfrom astatute ''Fiiendsof                  .

    :'                                                    .                .


T theEyergladesv.S.Fla.WaterMgmt.Dist,57QF.3d 1210,1224(11th Cir.2009).Indeed,Elone
                                                 .             .




         ofthemostbasicinterpretivecanond(isjthatastamtesHouldbeconstruedsothateffectisgiven
         to allitsprovisions,so thatno partwillbeinoperafive örsuperfluous,void orinsignificant.''

         Patelv,US.Att!)FGen.,917F.3d 1319,1326h.5(11thCir.2019)(quotihgRubinv.Islamic
         kepublicoflran,138s.ct.j16,824(2018)).uere,however,carnival'sreadingorthestatute
                                                                                        .
                                                                                                                 --'   '



    'would requiretheCoui'tto dç1etetheword çcclaim ''from the'plupseElowns'
                                                                           theclaim to su'ch

         property,''and effectively rewriteHelm s-Burtonto coveronly thoseplaintiffswho Ssown such
          .
                    3
                    6                                '
         property.''In otherwords,Cmmivalisintepretationwouldrendertiewordtsclaim''entirely
     '
              ..             .                                     .                        '
                                                                           h
         supertluous,which also weighsheavily againstCarnival'safgllment.
                        -.
                          ) .
                   Anotheyjcano
                             .n of
                                 .
                                                                                            .                           '
                        .            t
                                                          .   const
                                                                 .'
                                                                   ructi
                                                                       on i
                                                                          s t
                                                                            hatrel
                                                                                 ated st
                                                                                       atut
                                                                                          es,orst
                                                                                                atut
                                                                                                   e sinpariptlyrf
                                                                                                                 tz,Es
                                                                                                                     areto
         beinterpretedtbge
                       i.
                          ther,akthoughtheywereonelaw.''SeeInreCoffman,
                             .
                                                                      ,766F.3d 1246?1250
                                                                                   . . '
     '
         '
         (11thClr.2014)(iuotingAntoninScalia& Bryan A.Garljèr,'
                                                              Readipg'L(zw.
                                                                          'TheInterpretation
         ofLegalTexts252-
                        '53(2012)).Thus,theCourtlookstothecloselyrelatedlnternationalClaims
         Settlem entActof1949 foradditionalguidance.There?Congréssspecified thatSsclaim s''against

         thegovernmentsoi-CubaorChinamaybebasedonproperty(lownedwholly orpartially,directly
          .                                          :                 .                             '

         orindirectly byanationaloft0eUnitedStatesonthedateoftheloss.''22U.S.C.j 1643c(a)
         (e>phasisadded).Thisadded context/fnm hèrindicatesthata(sclaim''underHelms-Burtovneed
         notbe based on directproperty ow nership asCarnivalconten'ds,butinstead em braces indirect
                                                                                    '           '                          .
                                             ,

         ownership asw ell. And here,Plaintiffplausibly alleges indirectow nership based on hisclaim to
Case 1:19-cv-21725-JLK Document 41 Entered on FLSD Docket 08/26/2019 Page 13 of 13



   stock in LaM aritim a,the company thatownedthedocksbeforeitwasnationalized bythe Cuban

   GoyernmentinOctober1960.SeeCompl.!J!7-8,Ex.A.
             Finally,Cafnival'sreadingofthestatutewotlld substantially undermineCongress'sgoal      .




   ofdeteqingtiaffcking.Seej6081(11).Indeed,underCaznival'sinterpretation,onecantraffic
   inaCubancorpùration'sconfiscatedpropertywithimpunityaslongastheCuban Gàvernment
                                                       '
                          .

   notonly took theproperty,butalso nationalizedthecorporate entity itself, leaving only the

   individualshareholdeysbehindtopursueahy rightsthecorporation m ighthave lostto theCastro

   regim e. Atld because the A ct'appliesto confiscations dating back to January 1959, there is a

   strong possibility thatm any ofthese cop orationsno longerexistorare otherwise unable to

   assertclaim s on their ow n behalf. In fact,in this case,C arnivalarguesthatLa M aritim a isnota

   U .S.nationalcapable ofbringing aHelms-Burton claim fortheconfiscated docks,and according

   to Carnival,thatmeansno one is.TheCoul4findsitim plausiblethatCongressintended sueh a

   result.

                                         Iv.çoxctztrslox
             Accordingly,itisORDERED,ADJUDGED,AND DECREED thatDefendantCalmival

   Corporation'sM otiontoDismiss(DE 14)be,andthesameherebyis,bENIED.Defendant
   shallfileitsAnswertotheComplaintwithintwenty(20)daysfrom ihedateofthisOrder.
             D O NE A ND O R D ERE D in Cham bersatthe Jam es Law rence K ing FederalJustice

   Building and U nited StatesCourthouse,M iam i,Florida,this 26th day ofA ugust,2019.

                                                                                              %


                                                           A M ES LA       CE K IN G
                                                       UN ITED 8TATES DISTRICT J D
   CC*    A11counselofrecord




                                                  13
